Case 1:20-cv-01141-JTN-RSK ECF No. 12, PageID.75 Filed 01/15/21 Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

                                       )
ENBRIDGE ENERGY, LIMITED               )
PARTNERSHIP, ENBRIDGE ENERGY           )
COMPANY, INC., and ENBRIDGE            )
ENERGY PARTNERS, L.P,                  )          Case No. 1:20-cv-01141-JTN-RSK
                                       )
                                       )          Hon. Janet T. Neff
                     Plaintiffs,       )
                                       )
v.                                     )
                                       )
GRETCHEN WHITMER, the Governor of )
the State of Michigan, DAN EICHINGER, )
Director of the Michigan Department of )
Natural Resources,                     )
                                       )
                     Defendants.       )
                                       )


                   PLAINTIFFS’ RESPONSE TO DEFENDANTS’
                  REQUEST FOR A PRE-MOTION CONFERENCE

Peter H. Ellsworth (P23657)                 John J. Bursch (P57679)
Jeffery V. Stuckey (P34648)                 BURSCH LAW PLLC
DICKINSON WRIGHT PLLC                       9339 Cherry Valley Avenue SE, #78
123 W. Allegan Street, Suite 900            Caledonia, MI 49316
Lansing, MI 48933                           (616) 450-4235
(517) 371-1730                              jbursch@burschlaw.com
pellsworth@dickinsonwright.com
jstuckey@dickinsonwright.com                David H. Coburn
                                            William T. Hassler
Phillip J. DeRosier (P55595)                Alice Loughran
DICKINSON WRIGHT PLLC                       Joshua H. Runyan
500 Woodward Avenue, Suite 4000             STEPTOE & JOHNSON LLP
Detroit, MI 48226                           1330 Connecticut Avenue, NW
(313) 223-3866                              Washington, DC 20036
pderosier@dickinsonwright.com               (202) 429-3000


                                   Counsel for Plaintiffs
Case 1:20-cv-01141-JTN-RSK ECF No. 12, PageID.76 Filed 01/15/21 Page 2 of 6




       Plaintiffs Enbridge Energy, Limited Partnership, Enbridge Energy Company, Inc., and

Enbridge Energy Partners, L.P. (collectively, “Enbridge”) submit this response to Defendants’

Request for a Pre-Motion Conference. ECF No. 10. Defendants seek leave to file a Rule 12(b)(6)

motion to dismiss, arguing primarily that their conduct is shielded by sovereign immunity under

the Eleventh Amendment. Their arguments lack merit.

       In this action, Enbridge has sued state officials in their official capacities under the Ex

Parte Young doctrine to assure their ongoing and prospective compliance with federal law. As the

Complaint explained, Defendants violated federal law when they directed Enbridge permanently

to cease operating a portion of its interstate pipeline that crosses the Straits of Mackinac

bottomlands pursuant to a 1953 easement. Compl. at ¶¶ 1-5, ECF No.1, PageID.1-3. Defendants

argue that the Ex Parte Young doctrine is unavailable because “the complaint seeks to divest the

state of its sovereign control over the use of state-owned, public trust bottomlands.” ECF No. 10,

PageID.71, citing Idaho v. Coeur d’Alene Tribe, 521 U.S. 261 (1977). Defendants are mistaken.

Enbridge’s lawsuit seeks to require the state officials to follow federal law governing pipeline

operations but otherwise leaves intact the State’s ownership of and jurisdiction over the

bottomlands. Coeur d’Alene is not applicable.

       Coeur d’Alene was an unusual case where an Indian tribe claimed fee ownership over the

submerged lands beneath Lake Coeur D’Alene and sought to resolve for all time the State of

Idaho’s ownership of those lands. See id. at 264-65. “If the Tribe . . . had prevailed, Lake Coeur

D’Alene would have been annexed to the sovereign control of the Tribe, effectively placing the

Lake beyond the control of the State of Idaho.” Hamilton v. Myers, 281 F.3d 520, 528 (6th Cir.

2002). By a plurality decision, the U.S. Supreme Court held Ex Parte Young was inapplicable

because the relief requested—the functional equivalent of quieting title—was “far-reaching and



                                                1
Case 1:20-cv-01141-JTN-RSK ECF No. 12, PageID.77 Filed 01/15/21 Page 3 of 6




invasive” and “implicate[d] special sovereignty interests.” Coeur d’Alene Tribe, 521 U.S. at 281-

82. See also Verizon Md., Inc. v. Public Serv. Comm’n of Maryland, 535 U.S. 635, 645 (2002)

(limiting the reach of Coeur d’Alene and reiterating that Ex Parte Young involves only a

“‘straightforward inquiry into whether [the] complaint alleges an ongoing violation of federal law

and seeks relief properly characterized as prospective’”).

       The Sixth Circuit twice rejected the notion that Coeur d'Alene “extend[s] to every situation

where a state property interest is implicated.” Arnett v. Myers, 281 F.3d 552, 568 (6th Cir. 2002);

see also Hamilton, 281 F.3d at 528. In those cases, plaintiffs sought injunctive relief against state

officials to establish their constitutionally protected fishing and riparian rights over submerged

lands. See Arnett, 281 F.3d at 567-68; Hamilton, 281 F.3d at 528. The Sixth Circuit held that

these claims did “not rise to the level of a functional equivalent of a quiet title action implicating

special sovereignty interests,” and thus were not barred by Coeur d'Alene. Hamilton, 281 F.3d at

526. “At most,” the court found, “if the [plaintiffs] prevail, the State of Tennessee will be required

to tailor its regulatory scheme to respect the [plaintiffs’] constitutionally protected riparian

rights….” Id. at 528; Arnett, 281 F.3d at 568 (same).

       Here, the relief sought by Enbridge—an order enforcing compliance with federal law—is

nothing like the “literal land grab effort made by the plaintiffs in Coeur d'Alene.” Hill v. Kemp,

478 F.3d 1236, 1260 (10th Cir. 2007). Enbridge does not claim ownership of the State’s

submerged lands or seek to enjoin all state regulation of those bottomlands. Enbridge seeks solely

to prevent the state defendants from wielding their power in a way that violates federal law

governing pipeline operations.      See ECF No. 1 at pps. 18-19, PageID.18-19.             This is a

straightforward application of Ex Parte Young. See Michigan Bell Tel. Co. v. Climax Tel. Co., 202

F.3d 862, 867 (6th Cir. 2000) (holding that Coeur d'Alene does not affect an injunction enforcing



                                                  2
Case 1:20-cv-01141-JTN-RSK ECF No. 12, PageID.78 Filed 01/15/21 Page 4 of 6




federal preemption of state regulation, which “is a straightforward Ex Parte Young case”). If

Enbridge were to prevail, the State of Michigan would retain title and ownership of the submerged

lands subject to the requirements of federal law—a burden already imposed by the Federal

Submerged Lands Act, 43 U.S.C. § 1314(a). As this suit is not the functional equivalent of a quiet

title action, Coeur d'Alene is no bar. See Hamilton, 281 F.3d at 528.

       Defendants also rely on the district court’s sovereign immunity ruling in Lighthouse Res,

Inc. v Inslee, 2018 WL 5264334 (W.D. Wash. Oct. 18, 2018), now on appeal. See Ninth Circuit

Dkt. No. 19-35415. Lighthouse is distinguishable. There, the plaintiffs sought to construct a coal

facility on state aquatic land for which they lacked the necessary sublease. They challenged a full

panoply of state environmental authority over the construction project—including decisions that

the state officials had not yet made—effectively giving plaintiffs a leasehold interest in the land.

See id. at *5. The court found that the gravamen of the complaint and its “sweeping relief” is “to

divest the state of ‘sovereignty over territory within its boundaries.’” Id., quoting Verizon, 535

U.S. at 649. In this case, by contrast, Enbridge has been operating its pipeline on the bottomlands

pursuant to an easement for over 65 years and simply seeks an order directing continued

compliance with federal law, as already required by the Federal Submerged Land Act.

       Defendants also challenge Enbridge’s federal preemption claim, asserting that the federal

Pipeline Safety Act saves state authority over location or routing. See ECF No. 10 at 2-3,

PageID.72-73. But the pipeline’s location and routing were decided in 1953, when the State

approved the easement and Line 5’s routing. This case concerns efforts by state officials to shut

down an existing pipeline based on unsubstantiated views that continued operations are not safe,

ECF No. 1 at ¶ 1, PageID.1-2, views that federal regulators have rejected. This case therefore falls

squarely within the language of the Act’s express preemption clause. See 49 U.S.C. § 60104(c).



                                                 3
Case 1:20-cv-01141-JTN-RSK ECF No. 12, PageID.79 Filed 01/15/21 Page 5 of 6




  Dated this 15th of January, 2021         Respectfully submitted,

                                           /s/ Peter H. Ellsworth

                                           Peter H. Ellsworth (P23657)
                                           Jeffery V. Stuckey (P34648)
                                           DICKINSON WRIGHT PLLC
                                           123 W. Allegan Street, Suite 900
                                           Lansing, MI 48933
                                           (517) 371-1730
                                           pellsworth@dickinsonwright.com
                                           jstuckey@dickinsonwright.com

                                           Phillip J. DeRosier (P55595)
                                           DICKINSON WRIGHT PLLC
                                           500 Woodward Avenue, Suite 4000
                                           Detroit, MI 48226
                                           (313) 223-3866
                                           pderosier@dickinsonwright.com

                                           John J. Bursch (P57679)
                                           BURSCH LAW PLLC
                                           9339 Cherry Valley Avenue SE, #78
                                           Caledonia, MI 49316
                                           (616) 450-4235
                                           jbursch@burschlaw.com

                                           David H. Coburn
                                           William T. Hassler
                                           Alice Loughran
                                           Joshua H. Runyan
                                           STEPTOE & JOHNSON LLP
                                           1330 Connecticut Avenue, NW
                                           Washington, DC 20036
                                           (202) 429-3000
                                           dcoburn@steptoe.com
                                           whassler@steptoe.com
                                           aloughran@steptoe.com
                                           jrunyan@steptoe.com




                                     4
Case 1:20-cv-01141-JTN-RSK ECF No. 12, PageID.80 Filed 01/15/21 Page 6 of 6




                              CERTIFICATE OF SERVICE

         I hereby certify that on January 15, 2021, the foregoing was served upon Plaintiffs’

  counsel of record via the ECF filing system.


                                                       s/ Peter H. Ellsworth

                                                      Peter H. Ellsworth (P23657)




                                                 5
